Shaw C. J.
delivered the opinion of the Court. The 8th section of the statute of 1832, provides for a new class of licensed houses, authorizing licensed persons to be innholders, with liberty to sell wine, beer, ale, and other fermented liquors ; such license does not make it lawful for such innholders to sell brandy, rum, or other spirituous liquors. The various provisions of the statute imposing penalties on innholders for suffering persons to drink to excess in their houses, and implying a right to sell spirituous liquors, are to be construed by the maxim reddendo, singula singulis, and to be confined to that class of innholders, licensed under the first section, who are *229authorized to sell rum, brandy, and other spirituous.liquors. In this way all the clauses of the statute will have their proper meaning and effect.
The license produced by the defendant is a license under the 8th section of the statute, and did not justify him in selling rum by retail.

Exceptions overruled.